Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Peter Nagle Registration No.: 70,361 on 12/17/2020.
	
This application has been amended as follows:
Claims 1-6, 8, 10-16 and 19-21 are amended.
Claims 7, 9 and 17-18 are cancelled.
Pending claims have been amended as follows:
1.	(Currently Amended) A device comprising:
	a display portion comprising:
		a display housing; and
		a display within the display housing; 
	a base portion flexibly coupled to the display portion and comprising: 
		a glass member defining, along an exterior surface of the glass member: 
			a keyboard region defined in a planar portion of the exterior surface of the glass member and configured to receive a first user input on the planar portion of the exterior surface of the glass member; and
			a trackpad region configured to receive a second user input on the exterior surface of the glass member;
	a first haptic actuator configured to impart a first out-of-plane force to the glass member to locally deform a first area of the glass member within the keyboard region and along the exterior surface of the glass member, thereby producing a first localized haptic output at the first area of the glass member;
	a second haptic actuator configured to impart a second out-of-plane force to the glass member to locally deform a second area of the glass member within the keyboard region and along the exterior surface of the glass member, the second area different from the first area, thereby producing a second localized haptic output at the second area of the glass member; and
	a third haptic actuator configured to impart an in-plane force to the glass member to produce a third haptic output in the trackpad region and along the exterior surface of the glass member. 

	2.	(Original) The device of claim 1, wherein: 
	the keyboard region includes keys; 
	the first area corresponds to a first key of the keyboard region; and
	the second area corresponds to a second key of the keyboard region. 

	3.	(Previously Presented) The device of claim 2, wherein: 
	the device further comprises a touch sensing system configured to determine whether a touch input is applied to the first key; and
	the first haptic actuator locally deforms the first area of the glass member in response to determining that the touch input is applied to the first key.

	4.	(Previously Presented) The device of claim 2, wherein: 
	the device further comprises a force sensing system configured to determine a force associated with a touch input applied to the first key; and
	the first haptic actuator locally deforms the first area of the glass member in response to determining that the force exceeds a force threshold.

	5.	(Original) The device of claim 4, wherein the force threshold corresponds to a force associated with a typing input on the first key.

	6.	(Previously Presented) The device of claim 1, wherein:
	the third haptic actuator is configured to produce the third haptic output at any location in the trackpad region. 

	7.	(Cancelled) 

	8.	(Currently Amended) A notebook computer comprising:
	a display portion comprising a display; 
	a base portion pivotally coupled to the display portion and comprising:
	a bottom case; and 
	a glass top case coupled to the bottom case and defining:
		a keyboard region along a planar region of an exterior surface of the glass top case and configured to receive a first user input on the planar region of the exterior surface of the glass top case; and
		a trackpad region adjacent the keyboard region and along the exterior surface of the glass top case, the trackpad region configured to receive a second user input on the exterior surface of the glass top case; 
		a force sensing system configured to detect inputs applied to the exterior surface of the glass top case within the keyboard region and the trackpad region; 
		a first haptic actuator configured to produce a local out-of-plane deformation of 
		a second haptic actuator configured to apply a force to the glass top case in a direction that is in-plane with the exterior surface of the glass top case, thereby producing , in response to the force sensing system detecting a second input within the trackpad region, the second haptic output detectable at any location within the trackpad region.

	9.	(Cancelled)

	10.	(Currently Amended)  The notebook computer of claim 8 
	the first haptic actuator comprises a piezoelectric actuator; and
	the second haptic actuator comprises:
		a mass; and
		an electromagnetic actuator configured to move the mass to produce the second haptic output.

	11.	(Previously Presented) The notebook computer of claim 8, wherein:
	the exterior surface of the glass top case defines a planar surface; and 
	the keyboard region and the trackpad region are defined on the planar surface.

	12.	(Original) The notebook computer of claim 11, wherein the glass top case defines all of a top surface of the base portion. 

	13.	(Previously Presented) The notebook computer of claim 8, wherein the keyboard region comprises a plurality of key symbols defined by a mask layer below the glass top case.

	14.	(Original) The notebook computer of claim 8, wherein:
	the display is a first display; 
	the notebook computer further comprises a second display in the base portion and visible through the glass top case; and
	the second display displays images of keys within the keyboard region. 

	15.	(Original) The notebook computer of claim 14, wherein the second display displays a border around at least a portion of the trackpad region.

	16.	(Currently Amended) A portable computer comprising:
	a display housing;
	a display positioned at least partially in the display housing;
	a base portion coupled to and configured to rotate relative to the display housing, comprising: 
		a metal member defining a bottom surface of the base portion; and
		a glass member defining : 
			a keyboard region along a touch-sensitive portion of a planar exterior surface of the glass member; and
			a trackpad region along the touch-sensitive portion of the planar exterior surface of the glass member and adjacent to the keyboard region;
		a first haptic actuator configured to, in response to a first input detected in the keyboard region, form at least one of a local out-of-plane depression or a local out-of-plane protrusion of the glass member along [[an]] the planar exterior surface of the glass member, thereby producing a localized first haptic output 
	a second haptic actuator configured to, the trackpad region defined on the glass member, impart a force on the glass member to move the glass member along a direction that is in-plane with the planar exterior surface of the glass member, thereby producing a second haptic output that is 

	17.	(Cancelled) 

	18.	(Cancelled) 

	19.	(Currently Amended) The portable computer of claim 16 the planar exterior surface of the glass member

	20.	(Previously Presented) The portable computer of claim 19, wherein the first haptic actuator is a piezoelectric actuator that is configured to locally deform the exterior surface of the glass member in a region of the glass member corresponding to a single key.

	21.	(Previously Presented) The portable computer of claim 19, wherein the second haptic actuator is configured to vibrate the glass member. 

Reasons for Allowance:
	Prior art of record does not teach, or make obvious a device comprising: a keyboard region defined in a planar portion of the exterior surface of the glass member and configured to receive a first user input on the planar portion of the exterior surface of the glass member; and a trackpad region configured to receive a second user input on the exterior surface of the glass member; a first haptic actuator configured to impart a first out-of-plane force to the glass member to locally deform a first area of the glass member within the keyboard region and along the exterior surface of the glass member, thereby producing a first localized haptic output at the first area of the glass member; a second haptic actuator configured to impart a second out-of-plane force to the glass member to locally deform a second area of the glass member within the keyboard region and along the exterior surface of the glass member, the second area different from the first area, thereby producing a second localized haptic output at the second area of the glass member; and a third haptic actuator configured to impart an in-plane force to the glass member to produce a third haptic output in the trackpad region and along the exterior surface of the glass member.
	US2011/0038114A1 to Pance discloses a device comprising: a display portion comprising: a display housing (Pance fig 4:26, par[0046]); and a display within the display housing (Pance fig 4:14, par[0045]); a base portion flexibly coupled to the display portion (Pance fig 4:12, par[0045], [0046]) and comprising: a glass member (fig 4:12, par[0046]) defining: a keyboard region configured to receive a first user input (Pance fig 4:16, par{0045], [0046], [0047]).
	Pance does not explicitly disclose a device comprising: a keyboard region defined in a planar portion of the exterior surface of the glass member and configured to receive a first user input on the planar portion of the exterior surface of the glass member; and a trackpad region configured to receive a second user input on the exterior surface of the glass member; a first haptic actuator configured to impart a first out-of-plane force to the glass member to locally deform a first area of the glass member within the keyboard region and along the exterior surface of the glass member, thereby producing a first localized haptic output at the first area of the glass member; a second haptic actuator configured to impart a second out-of-plane force to the glass member to locally deform a second area of the glass member within the keyboard region and along the exterior surface of the glass member, the second area different from the first area, thereby producing a second localized haptic output at the second area of the glass member; and a third haptic actuator configured to impart an in-plane force to the glass member to produce a third haptic output in the trackpad region and along the exterior surface of the glass member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685